Case 3:18-cV-01801-.]CH Document 8 Filed 11/14/18 Page 1 of 2
Case 3:18-cv-01801-JCH Document 6 Filed 11/02/18 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

JAMES E. SHELTON,
V. SUMMONS IN A CIVIL CASE

POST UNIVERSITY INC,
CASE NUMBER: 3:18-CV-01801-JCH

TO: Post University Inc
Defendant's Address:
800 Country Club Road
Waterbury, CT 06708

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiffs attomey, Whose name and address are:

Jeffrey J. Tinley

Tinley, Renehan & Dost, LLP
60 N. Main St., 2nd Floor
Waterbul'y, CT 06702

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF C()URT

/s/ - J. Pesta
ngnature ofClerk or Depuly Clerk

 

    

lssUED oN 2013-11-02` 10=30:02.0, clerk
UsDc cTD

Case 3:18-cV-01801-.]CH Document 8 Filed 11/14/18 Page 2 of 2

Case 3:18-cV-01801-JCH Documellt 6 Filed 11/02/18 Page 2 of 2

 

 

RETURN OF SERVICE
Service of the Summons was made by me Date: November 6, 2018
Name of Server: Roland E. Mailloux Title: Conneeticut State Marshal

 

'I'hen and by virtue hereof, on the 6t]rl day of November, 2018, I made due and legal
service on the within named Defendant, POST UNIVERSITY INC., by leaving a
verified true and attested copy of the original Summons Io A Civil Case, Class Action
Complaint, Electronic filing Order In Civil Cases, Order On Pretrial Deadlines and
Standing Protective Order, with and in the hands of Michelle Taylor, Special Assistant
for Corporation Service Company, Agent For Service for said Defendant, at 50 Weston
Street, in the City of I-Iartford.

 

STATEMENT OF SERVICE FEES

 

Travel $ 3.60 Services $ 70.00 Total $ 73.60

j

I declare under penalty of perjury under the laws of the--United States ol'f America that the
foregoing information contained in the Retum of Service' and Statement oPrService Fees is true
and correct.

/f »”"'H_----
Executed on November 7, 2018 /._//"fif

Roland‘l?:'l\'d'ailloux - State Marshal
39 Russ Street
Hartford, CT 06106

 

DECLARATION OF SERVER ,

